Case 20-41386      Doc 35    Filed 05/25/21 Entered 05/25/21 10:42:13   Main Document
                                          Pg 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


In Re:                                     )    Case No. 20-41386-659
                                           )    Chapter 13    #30    5/24
Shannon Thomas McNeil                      )
                                           )
                                           )
                                           )
                  Debtor.                  )
                                           )
U.S. Bank Trust National Association,      )
as Trustee of the Igloo Series III Trust   )
                                           )
                 Movant,                   )
                                           )
                     vs.                   )
                                           )
Shannon Thomas McNeil; James E.            )
McNeil (Co-Debtor) and Diana S.            )
Daugherty, The Chapter 13 Trustee,         )
                                           )
                Respondents.               )

                              CONSENT ORDER AND
                STIPULATION IN SETTLEMENT OF MOTION FOR RELIEF


         COME NOW, the parties and agree to the following Consent Order and Stipulation

in settlement of the Movant's Motion for Relief from the Automatic Stay and Co-Debtor

Stay:

         1. On November 20, 2020, Movant filed its Motion for Relief from the Automatic

Stay and Co-Debtor Stay with respect to the property known as 3268 Yaeger Road,

Saint Louis, MO 63129.

         2. The parties agree that the total post-petition delinquency including fees and

costs is $2,930.58 through May 19, 2021 which is comprised of two monthly payments in

the amount of $1,021.29 per month (April 1, 2021 through May 1, 2021); attorney’s fees in

the amount of $700.00 and costs of the motion in the amount of $188.00. The Debtor will
Case 20-41386       Doc 35   Filed 05/25/21 Entered 05/25/21 10:42:13     Main Document
                                          Pg 2 of 4



resume making regular payments starting June 1, 2021.           Movant is not adequately

protected if post-petition payments are not made by the Debtor.

        3. Debtor will cure the post-petition delinquency by making the following additional

payments no later than the dates indicated in this paragraph.


                      Due Date                   Amount
                      6/1/2021                   $325.62
                      7/1/2021                   $325.62
                      8/1/2021                   $325.62
                      9/1/2021                   $325.62
                      10/1/2021                  $325.62
                      11/1/2021                  $325.62
                      12/1/2021                  $325.62
                      1/1/2022                   $325.62
                      2/1/2022                   $325.62

        4.    Debtor shall make all monthly post-petition payments as they become due

to the address provided by Movant in the monthly mortgage statement.

        5.    Movant’s attorney’s fees and costs sought in the Motion, or any balance

thereon, are included in the total post-petition arrearages stated above and are hereby

granted and assessed against the Debtor in the total amount of $700.00 in fees and

$181.00 in costs.

        6.    Debtor authorizes Movant to mail to Debtor: (1) monthly mortgage
statements; (2) account statements including an escrow analysis; and (3) notices

regarding address or payment changes provided such a change is authorized by the Note

and Deed of Trust. Debtor consents to direct contact by mail for purposes of receiving

this information and waives any claim for violation(s) of the automatic stay regarding the

same.

        7.    The terms of this Stipulation and the agreement reached between the

parties shall remain in effect so long as the automatic stay remains in effect as to this

Movant. In the event the automatic stay shall no longer remain in effect as to Movant, this

Stipulation shall become null and void. In the event the case is converted to another
Case 20-41386     Doc 35    Filed 05/25/21 Entered 05/25/21 10:42:13        Main Document
                                         Pg 3 of 4



Chapter under Title 11 and pre-petition and post-petition arrearages remain unpaid,

Movant shall be granted relief from the automatic stay after providing the notice as set

forth in the following paragraphs. It is accordingly

       ORDERED that the Motion for Relief from Automatic Stay and Co-Debtor Stay is

SETTLED in that in the event the Debtor fail to comply with any of the conditions

specified in this Stipulation and Order, the Movant shall file a written Notice of Breach with

the Court, and serve a copy upon the Trustee, counsel for the Debtor, the Debtor and the

Co-Debtor. Such Notice shall include a statement of any alleged breach, including an

itemization of all delinquent payments and the total amount necessary to cure the breach.

Movant shall be allowed attorney’s fees in the amount of $100.00 for the preparation of

any Notice of Breach under this paragraph and such fees shall be included in the total

amount required to cure the delinquency. Movant shall be allowed additional attorney’s

fees in the amount of $100.00 for attendance at each hearing related to a Notice of

Breach. It is further

       ORDERED that if the Debtor fail to cure the delinquency in full or fails to file an

objection to the Notice of Breach within 14 (fourteen) days of the date of the Notice,

Movant shall be entitled to immediate relief from the automatic stay of 11 U.S.C. §362(a)

without further notice or hearing upon entry of an order for relief and Co-Debtor relief. For

such purposes, Movant shall be free to exercise all of its rights and remedies under the

Promissory Note, Deed of Trust, or as may otherwise be provided for by law. An order

entered under this paragraph shall not be stayed until the expiration of 14 days after the

entry of the order. All other relief requested by Movant is hereby denied without prejudice

as settled.
                                                        KATHY A. SURRATT-STATES
                                                         Chief U.S. Bankruptcy Judge
DATED: May 25, 2021
St. Louis, Missouri
jjh
Case 20-41386   Doc 35      Filed 05/25/21 Entered 05/25/21 10:42:13   Main Document
                                         Pg 4 of 4



Prepared and submitted by:                    Agreed to by:

MARINOSCI LAW GROUP, P.C.

/s/ David V. Noyce__________                  /s/Randall T. Oettle___________
David V. Noyce #56116MO                       Randall T. Oettle, MoBar #46820
11111 Nall Avenue, Suite 104                  R.O.C. Law
Leawood, KS 66211                             Randall Oettle Company, P.C.
dnoyce@mlg-defaultlaw.com                     12964 Tesson Ferry, Suite B
ecf@mlg-defaultlaw.com                        St. Louis, MO 63128
Phone: (913) 800-2021                         (314) 843-0220 Telephone
Fax: (913) 257-5223                           (314) 843-0048 Facsimile
ATTORNEY FOR MOVANT                           ROettle@ROCLaw



Copies to:

James McNeil (CO-DEBTOR)
Shannon Thomas McNeil
3268 Yaeger Road
St. Louis, MO 63129

Randall T. Oettle
R.O.C. Law, Randall Oettle Company, P.C.
12964 Tesson Ferry
Suite B
St. Louis, MO 63128

David V. Noyce
11111 Nall Avenue, Suite 104
Leawood, KS 66211

Diana S. Daugherty
Chapter 13 Trustee
P. O. Box 430908
St. Louis, MO 63143

U.S. Trustee
Office of US Trustee
111 S Tenth St, Ste 6.353
St. Louis, MO 63102
